Exhibit 10.70

Translation

 

   MACONOMY A/S       Vordingborggade 18-22       2100 Copenhagen       Denmark
      CVR no. 13703973       (the “Company”)   

and

 

   Claus Thorsgaard       Fabritius Allé 6       2930 Klampenborg       Denmark
      (the “Executive Officer”)   

have today conclude this addendum to the agreement of 18 December 2008 (the
“Service Agreement”)

 

1. Background and purpose

 

1.1 With a view to ensuring a reasonable situation for the Company as well as
the Executive Officer in the event of a Change of Control situation, the
Executive Officer and the Company have agreed to enter into this addendum to the
Service Agreement.

 

2. Change of Control situation

 

2.1 The Company and the Executive Officer agree that a Change of Control
situation exists where a third party or a combination of third parties become
obligated to make a redemption offer to other shareholders of the Company
according to the provisions of s. 31 of the Danish Securities Trading Act
(værdipapirhandelsloven) (or such other provisions replacing s. 31 of the
Securities Trading Act).

 

3. Severance pay/bonus

 

3.1 In addition to the agreed notice period etc., the Executive Officer is
entitled to an additional severance pay corresponding to 12 months’ total
remuneration if, after the conclusion of this addendum, a Change of Control
situation arises or if such situation must be expected to arise, see clause 2
above, and the Executive Officer is terminated by the Company less than one year
after the occurrence of the Change of Control situation.

 

3.2 Where the Executive Officer is not terminated by the Company within one year
of the Change of Control situation, see clause 3.1 above, and the Executive
Officer has not resigned from his position within this period, the Executive
Officer is, in addition to his other remuneration, entitled to an extraordinary
bonus corresponding to the total remuneration for the past 12 months. This bonus
will fall due for payment one year after the Change of Control situation.



--------------------------------------------------------------------------------

Translation

 

4. Warrants

 

4.1 All of the Executive Officer’s warrants in the company will vest in the
event of a Change of Control situation, see clause 2 above, to the effect that
the warrants may be exercised fully by the Executive Officer at a time
determined by the Executive Officer during the first two years after the Change
of Control situation.

 

5. Other aspects

 

5.1 All other aspects of the Service Agreement will remain unchanged.

The addendum is executed in two copies, each party receiving one copy.

[handwritten: 24 February 2010]

 

[signature]

   [signature]

(Company)

   (Executive Officer)